Response to Amendment
This action is responsive to the amendment filed on 01/18/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6, 10, 13-14 are pending in the case.  Independent claims are 1, 10 and 15. Claims 7-9, 11-12, 15 are canceled.

Priority
Application 17092987, filed 11/09/2020 claims foreign priority to 10-2019-0171989, filed 12/20/2019. Priority document received 11/24/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Communication interface in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure for “communication interface” appears to be a system bus or a pin, see filed specification [0071] and [0072].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20180052600 A1, (hereinafter Kim) in view of Lin et al. US 10996789 B1, (hereinafter Lin) in view of Yoshida US 20020057771 A1, (hereinafter Yoshida).

As to independent claim 1, Kim teaches:
A system comprising: 
a processor (See Fig. 16 Application processor 6630); 
a nonvolatile memory configured to store first firmware to N.sup.th firmware (N is a natural number of 2 or more) respectively supporting a first host operating system (OS) to an N.sup.th host OS (See Fig. 1 with [0051] memory system 110. In regards to claimed “nonvolatile memory”, see [0054] which says the memory system can be nonvolatile memory such as ROM. In regards to claim limitation nonvolatile memory configured to store firmwares, see [0091] host 102 sends an activation command to the memory system 110 to set and enable the firmware, in other words the firmware is stored inside the memory system 110) and to store a boot loader for executing a firmware (See Fig. 6 with [0086] which recites a bootloader which executes a selected OS, which indirectly causes a corresponding firmware to be executed in the memory system 100. In regards to the claim limitation “nonvolatile memory configured to store….a boot loader…”, the broadest reasonable interpretation of “nonvolatile memory” includes long term storage devices such as ROM, but the interpretation is not limited to a single ROM unit within an external device but can be multiple ROM units of multiple different devices that are part of an overall system, such as one ROM unit existing in the memory system 110 and a ROM unit existing in the host device. Furthermore, Kim appears to teach that the boot loader is stored within the host device, and it is understood that the boot loader would have to be initially stored in nonvolatile memory such as a ROM unit, until it is sent to volatile memory i.e. main memory for execution.); 
a volatile memory to which the boot loader is uploaded (As explained above, the boot loader of the host would need to move to e.g. DRAM main memory in order to perform its function of boot loading) and to which the Nth firmware, among the first firmware to the N.sup.th firmware respectively stored in different storage areas of the nonvolatile memory, is uploaded by the boot loader (First see [0054] which says the memory system 110 can also include volatile memory such as DRAM. See Fig. 6 with [0086] which recites a bootloader which executes a selected OS, which indirectly causes a corresponding firmware to be executed in the memory system 100, in other words the boot loader indirectly causes the corresponding firmware to be sent (i.e. claimed upload) to main memory for execution); and 
a communication interface configured to provide a communication path between the processor and a host (See Fig. 1 which illustrates the processor and host being connected via a bus), 
wherein the boot loader is uploaded to the volatile memory by the processor to then be executed (boot loaders need to be executed within e.g. DRAM main memory in order to perform its function of boot loading), 
Kim does not teach that the firmware is specifically touch firmware.
Lin, in the same field of endeavor as Kim, teaches: A touch system to calculate touch coordinates on a touch panel using touch data of the touch panel comprising:
determining the appropriate touch firmware for a device with a particular specification (See Abstract and Summary Col. 1-2, describes a method of determining appropriate touch firmware for a particular touchscreen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s set of firmwares to include firmwares for controlling the touchscreen as taught by Lin. Motivation to do so would be for finding the most effective firmware for controlling a touchscreen (See Lin Col. 1 lines 20-55).
Kim as modified by Lin teaches the first host operating system (OS) to an Nth host OS and the first touch firmware to Nth touch firmware and the uploading the Nth touch firmware supporting the Nth host OS to the volatile memory as cited above, but Kim as modified by Lin does not teach: identifies the Nth host OS installed in a host using a host-OS identification signal received through an external input/output terminal or using the communication interface, and then, uploads the Nth touch firmware supporting the Nth host OS to the volatile memory;
wherein the boot loader is configured to generate an OS identification signal, to sequentially apply a first host-OS communication protocol to an N.sup.th host-OS communication protocol to the OS identification signal, to transmit the OS identification signal to the host through the communication interface, and, in a case when a response signal to the OS identification signal is received from the host when applying the Nth host-OS communication protocol to transmit the OS identification signal thereto, to determine that the Nth host OS is installed in the host. 
Yoshida teaches: identifies the system installed in a other device using a other device-system identification signal received through an external input/output terminal or using the communication interface (see below);
wherein the system is configured to generate a system identification signal, to sequentially apply a first other device-system communication protocol to an Nth other device-system communication protocol to the system identification signal, to transmit the system identification signal to the other device through the communication interface, and, in a case when a response signal to the system identification signal is received from the other device when applying the Nth other device-system communication protocol to transmit the system identification signal thereto, to determine that the Nth other device system is installed in the other device (See background paragraph [0004] which generally states that it is well known in the art for a facsmile apparatus (i.e. fax machine) to communicate via line to a communication partner station to find out the communication protocol appropriate for the kind of system the communication partner station is. The concept of iteratively transmitting multiple communication protocols to another system and awaiting a response signal for determining the appropriate protocol and type of system is well known). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Lin to include a method of identifying the type of system of another device by iteratively transmitting various types of protocols and awaiting a response signal indicating the type of system as taught by Yoshida. Motivation to do so would be for a simple to implement yet effective method of determining the type of system an external device is running.

As to independent claim 10, Kim teaches:
A method, the method comprising: 
a boot loader execution step of executing a boot loader stored in a nonvolatile memory of the device when power is applied to the device (See Fig. 1 with [0051] memory system 110. In regards to claimed “nonvolatile memory”, see [0054] which says the memory system can be nonvolatile memory such as ROM. In regards to claim limitation nonvolatile memory configured to store firmwares, see [0091] host 102 sends an activation command to the memory system 110 to set and enable the firmware, in other words the firmware is stored inside the memory system 110); 
a communication step of performing communication with a host connected to the device through the boot loader (See Fig. 6 with [0086] which recites a bootloader which executes a selected OS, which indirectly causes a corresponding firmware to be executed in the memory system 100.); 
a firmware execution step of executing Nth firmware supporting Nth host OS installed in the host, among first touch firmware to Nth firmware stored in different storage areas of the nonvolatile memory (See Fig. 1 with [0051] memory system 110 stores a plurality of firmwares, the appropriate firmware is loaded based on the selected OS). 
Kim does not teach that the firmwares include touch firmware, and Kim also does not teach: and to generate touch data, and calculates touch coordinates in the touch panel using the touch data;
receiving the touch data from the touch driving unit, and calculating the touch coordinates using the touch data.
Lin, in the same field of endeavor as Kim, teaches: A method for selectively operating touch firmware by a touch device that receives touch data from a touch driving unit, configured to supply a driving signal to a sensor electrode of a touch panel comprised in a display device, to receive a response signal to the driving signal from the sensor electrode, and to generate touch data, and calculates touch coordinates in the touch panel using the touch data (See Abstract – “The touch controller executes the firmware, and determines touch actions performed on the touch glass according to the default noise offset value”, in other words touch actions correspond to touch coordinates), the method comprising:
receiving the touch data from the touch driving unit, and calculating the touch coordinates using the touch data (See Abstract – “The touch controller executes the firmware, and determines touch actions performed on the touch glass according to the default noise offset value”, in other words touch actions correspond to touch coordinates).
determining the appropriate touch firmware for a device with a particular specification (See Abstract and Summary Col. 1-2, describes a method of determining appropriate touch firmware for a particular touchscreen);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s set of firmwares to include firmwares for controlling the touchscreen as taught by Lin. Motivation to do so would be for finding the most effective firmware for controlling a touchscreen (See Lin Col. 1 lines 20-55).
Kim as modified by Lin teaches the first host operating system (OS) to an Nth host OS and the first touch firmware to Nth touch firmware and the uploading the Nth touch firmware supporting the Nth host OS to the volatile memory as cited above, but Kim as modified by Lin does not teach: an OS identification step of identifying an operating system (OS) installed in the host through communication with the host; and 
wherein the OS identification step comprises: 
generating an OS identification signal; 
repeatedly transmitting the OS identification signal to the host by sequentially applying a first host-OS communication protocol to an Nth host-OS communication protocol to the OS identification signal; and 
in a case when a response signal to the OS identification signal is received from the host when applying the Nth host-OS communication protocol to transmit the OS identification signal thereto, determining that the Nth host OS is installed in the host.
Yoshida teaches: wherein the system identification step comprises: 
generating an system identification signal (See below); 
repeatedly transmitting the system identification signal to the other device by sequentially applying a first other device-system communication protocol to an Nth other device-system communication protocol to the system identification signal (See below); and 
in a case when a response signal to the system identification signal is received from the other device when applying the Nth other device-system communication protocol to transmit the system identification signal thereto, determining that the Nth other device system is installed in the other device (See background paragraph [0004] which generally states that it is well known in the art for a facsmile apparatus (i.e. fax machine) to communicate via line to a communication partner station to find out the communication protocol appropriate for the kind of system the communication partner station is. The concept of iteratively transmitting multiple communication protocols to another system and awaiting a response signal for determining the appropriate protocol and type of system is well known).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Lin to include a method of identifying the type of system of another device by iteratively transmitting various types of protocols and awaiting a response signal indicating the type of system as taught by Yoshida. Motivation to do so would be for a simple to implement yet effective method of determining the type of system an external device is running.

Claims 2-6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20180052600 A1, (hereinafter Kim) in view of Lin et al. US 10996789 B1, (hereinafter Lin) in view of Yoshida US 20020057771 A1, (hereinafter Yoshida) in view of Komatsu et al. US 20210072843 A1, (hereinafter Komatsu).

As to dependent claim 2, Kim as modified teaches all the limitations of claim 1 as cited above.
Kim as modified does not teach: wherein the Nth touch firmware calculates touch coordinates in the touch panel according to a coordinate standard applied to the Nth host OS using the touch data after being executed by the processor in a state of being uploaded to the volatile memory, and transmits the touch coordinates to the host through the communication interface according to the Nth host-OS communication protocol applied to the Nth host OS. 
Komatsu teaches: wherein the Nth touch firmware calculates touch coordinates in the touch panel according to a coordinate standard applied to the Nth host OS using the touch data after being executed by the processor in a state of being uploaded to the volatile memory, and transmits the touch coordinates to the host through the communication interface according to the Nth host-OS communication protocol applied to the Nth host OS (See Fig. 2 with [0026]-[0030], touch coordinates are calculated via mathematical algorithms, the touch coordinates are represented via calculated heatmap, and the heatmap is sent to the host processor 5. In regards to claimed coordinate standard of a touch firmware, see [0025] which discloses a “firmware 31 is configured to implement a touch detection section 32 and a pen detection section 33”, this is interpreted to be a coordinate standard of firmware 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a method of detecting a palm touch as well as method of detecting a pen touch as taught by Komatsu. Motivation to do so would be for addressing the increasingly difficult challenge of interpreting touch inputs (See Komatsu [0002]).

As to dependent claim 3, Kim as modified teaches all the limitations of claim 2 as cited above.
Kim as modified by Lin and Komatsu further teaches: wherein each of the first touch firmware to the N.sup.th touch firmware comprises mathematical modeling for calculating touch coordinates (See Komatsu Fig. 2 with [0026]-[0030] which describes mathematical algorithm for creating the heatmap of touch coordinates. See Kim modified by Lin, where Lin teaches touch firmware while Kim teaches multiple firmwares). 

As to dependent claim 4, Kim as modified teaches all the limitations of claim 3 as cited above.
Kim as modified by Lin and Komatsu further teaches: wherein equations of the mathematical modeling respectively included in the first touch firmware to the N.sup.th touch firmware are different from each other depending on a type of host OS (Kim teaches multiple different firmwares for multiple different Operation Systems as cited above. Lin teaches touch firmwares. Komatsu teaches the mathematical algorithms. Kim as modified by Lin and Komatsu would teach this claim limitation). 

As to dependent claim 5, Kim as modified teaches all the limitations of claim 1 as cited above.
Kim as modified does not teach: Wherein the first touch firmware to the N.sup.th touch firmware respectively comprise palm touch identification algorithms for distinguishing between a pen touch and a palm touch. 
Komatsu teaches: Wherein the first touch firmware to the N.sup.th touch firmware respectively comprise palm touch identification algorithms for distinguishing between a pen touch and a palm touch (See [0031] palm touch detection algorithm. See [0033] for pen touch detection algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a method of detecting a palm touch as well as method of detecting a pen touch as taught by Komatsu. Motivation to do so would be for addressing the increasingly difficult challenge of interpreting touch inputs (See Komatsu [0002]).

As to dependent claim 6, Kim as modified teaches all the limitations of claim 5 as cited above.
Kim as modified by Lin and Komatsu further teaches: wherein configurations of the palm touch identification algorithms respectively included in the first touch firmware to the N.sup.th touch firmware are different from each other depending on a type of host OS (Kim teaches multiple different firmwares for multiple different Operation Systems as cited above. Lin teaches touch firmwares. Komatsu teaches the palm touch identification algorithms. Kim as modified by Lin and Komatsu would teach this claim limitation). 

As to dependent claim 13, it is rejected under similar rationale as claim 2 as cited above. 

As to dependent claim 14, it is rejected under similar rationale as claim 2 as cited above. 

Response to Arguments
Applicant’s amendments to the claims have withdrawn the previous 112b rejections.
Applicant’s amendment comprising removing the generic placeholder “touch driving unit” has withdrawn its 112f invocation.
Applicant’s arguments pertaining to the previous 103 rejections have been considered but are rendered moot in view of the new ground of rejection cited above necessitated by the Applicant’s amendment, which changes the scope of the former claims. See the new rejections above for details.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171